Citation Nr: 0013641	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-37 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


WITNESSES AT HEARINGS ON APPEAL

Appellant and H. D., the veteran's sister




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to October 
1947.  The appellant is the veteran's surviving spouse.

This appeal arises from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The appellant testified before an RO hearing officer in April 
1996 and testified before the undersigned member of the Board 
in January 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of this claim has been obtained to the extent possible.

2.  The veteran was physically sound upon entry into active 
service.

3.  The veteran's death in August 1992 was caused by 
metastatic lung cancer that was first clinically demonstrated 
many years after his period of active service.  

4.  No competent evidence has been submitted to show that the 
veteran's metastatic lung cancer was due to disease or injury 
in service.  

5.  A chronic lung disease incurred during active service had 
a material influence in accelerating the veteran's death.


CONCLUSION OF LAW

The veteran's death was due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.312(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded, that is, plausible.  The appellant has 
submitted medical evidence tending to show that a chronic 
lung disease, which contributed to cause the veteran's death, 
began during active service.  However, the establishment of a 
plausible claim does not dispose of the issue.  The Board 
must first determine whether VA's duty to assist has been 
fulfilled.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant evidence for equitable disposition of 
this claim has been obtained to the extent possible and that 
no further assistance to the appellant is required to comply 
with VA's duty to assist her.

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 
at 54. 

I.  Factual Background

Service medical records (SMRs) indicate that the veteran had 
normal lungs upon entry into active service in May 1945 and 
an X-ray of the chest, taken at Bainbridge Naval Training 
Center (NTC) at that time, was negative.  A Bainbridge NTC 
treatment report dated in September 1945 reflects that the 
veteran complained of pain from the upper lip to the bridge 
of the nose.  He reported that he had fractured the nose some 
16 years earlier and had an obstructed right nostril.  He was 
hospitalized for localized nasal cellulitis and discharged 
back to duty eight days later.  In January 1946, the veteran 
was treated for chest conditions and a diagnosis of primary 
atypical pneumonia was given.  Chest X-rays showed moderate 
thickening of the hilar shadows and their truncal striations 
with no definite evidence of any parenchymal disease.  The 
veteran recovered after several days of sulfadiazine 
treatment.  In February 1946, within a few days of discharge 
from the hospital after pneumonia, the veteran was treated 
for catarrhal fever, coryza, nasal obstruction and headache.  
Maxillary sinusitis was noted and he released back to full 
duty six days later.  In September 1947, a chest X-ray, which 
was taken shortly before discharge from active duty, showed 
increased lung markings that were noted as NCD (not 
considered disabling).  

In October 1948, the RO established service connection for 
dental treatment purposes only.

The veteran requested service connection for a lung condition 
in July 1991.  He reported "gas" exposure "while in boot camp 
in the summer of 1945.  He reported a post-service history of 
being plagued with bronchial congestion and colds, a 
pulmonary embolism in 1975, and he reported that he currently 
had lung cancer.

In September 1991, the RO obtained clinical records from 
Booth Memorial Medical Center.  These reports reflect an 
admission for chest pain in February 1976.  A chest X-ray 
noted that the diaphragm was higher on the right but that the 
lungs were clear.  The initial impression was pulmonary 
emboli vs. myocardial infarction and a lung scan was planned.  
A lung scan of the right upper lung field was compatible with 
multiple perfusion defects and pulmonary emboli.  Hypoxia, 
chest pain, and left leg discomfort were also noted.  The 
final discharge diagnosis in March 1976 was pulmonary 
embolism and the condition was treated with anticoagulants.  
The discharge report reflects that the examiner might have 
doubted the diagnosis, as it notes that there was also 
evidence of chronic obstructive lung disease.  The hospital 
discharge report also notes that if on repeat lung scan in 4 
weeks there was no change seen, then the diagnosis would 
change to COPD (chronic obstructive pulmonary disease) and 
the prescribed "coagulants" should be stopped.  No further 
lung scan report is of record; however, later reports note 
continued treatment with the anticoagulants.

In October 1991, the RO denied service connection for a lung 
condition on the basis that the lung markings shown at the 
time of discharge from active service were a constitutional 
or developmental condition not related to any chronic 
disease.  The rating decision does not reflect that service 
connection was in effect for any condition.  

The veteran thereafter submitted a notice of disagreement, 
reporting that he was exposed to mustard gas and other 
chemical agents during active service.  He submitted a 
private medical report from Northshore University Hospital 
dated in September 1991 that notes that he had metastatic 
lung cancer, which was found after an examination to 
determine the source of shoulder pain in April 1991.  The 
report also notes that the veteran had a history of exposure 
to X-ray radiation during active service as an X-ray 
technician who did not use a lead shield and that he had a 
cigarette smoking history prior to quitting 17 years earlier.  
His lung cancer was considered incurable.  

In November 1991, the RO considered the September 1991 
hospital report and continued denial of service connection 
for a lung condition.

The veteran submitted a magazine article in November 1991 
concerning secret Navy mustard gas tests.  

A death certificate reflects that the veteran died on August 
[redacted], 1992 at age 64.  He died of natural causes at Booth 
Memorial Medical Center where he had been an inpatient for 
the previous six days.  The death certificate does not list a 
specific cause of death or contributory cause of death nor 
does it indicate whether a post-mortem examination was 
performed.

In August 1993, the Board determined that the veteran had not 
presented evidence that tended to relate an active service 
lung condition, including pneumonia, to his lung cancer.

In August 1994, the appellant submitted her claim for 
dependency and indemnity compensation (DIC) benefits.  Along 
with her claim, she stated that in 1951 the veteran first 
revealed his exposure to mustard gas during recruit training 
in 1945.  She indicated that the veteran had frequent 
nosebleeds as early as December 1945, when she first met him, 
as well as chronic colds, coughs, and sinus and chest pain.  
She recalled that a diagnosis of pleurisy was given in 1971, 
the veteran was hospitalized in 1976, and lung cancer was 
found in 1991.  She submitted newspaper articles about secret 
mustard gas experiments during WW II.   She noted that a VA 
representative had contacted the National Personnel Records 
Center for proof of mustard gas exposure, but that no 
documentation was found.  Likewise, she noted that the Naval 
Research Laboratory (NRL) was unable to confirm the veteran's 
participation in any mustard gas testing.  She noted that the 
veteran's SMRs appeared to document his first complaint of 
nasal inflammation in September 1945, which correlated with 
his duty assignment at Bainbridge, Maryland.  She submitted a 
private medical opinion from Isidore Bobrowitz, M. D.

According to Dr. Bobrowitz's July 1994 medical opinion, the 
doctor reviewed the veteran's SMRs along with Booth Memorial 
Hospital records of February to March 1976, a July 1991 
report of Daniel Benjamin, M.D., of Lakeville Nuclear 
Associates, a July 1991 report of Mark Kashen, M.D., and a 
September 1991 report of Donna Zhukovsky, M. D.  Addressing 
the issue at hand, Dr. Bobrowitz found special significance 
in the X-ray report of lung markings prior to the veteran's 
separation from active service.  Dr. Bobrowitz did not find 
that these would represent a constitutional or developmental 
condition (as the RO had assumed) and challenged the RO's 
conclusion.  The doctor stated that the tubular shadows 
represented a "definite sign of disease" of which, the most 
common was bronchiectasis.  Dr. Bobrowitz further noted that 
the nasal cellulitis found in September 1945 was the result 
of a bacterial infection.  Concerning the etiology of the in-
service bacterial infection, the doctor opined, "The most 
probable cause is the veteran's claimed participation in the 
mustard gas experiments, which he says occurred during the 
summer of 1945."  Dr. Bobrowitz further explained that 
cellulitis was a reaction to the gas, which caused itching, 
then vesicles or bullae formation, followed by inflammation 
of the respiratory tract leading to pneumonia.  Dr. Bobrowitz 
noted that during WW II, cellulitis was still hard to treat 
and the discharge of bloody mucous that the veteran's spouse 
reported seeing in December 1945 was evidence that his 
cellulitis had not resolved.  The doctor further noted that 
the veteran's lung problem lead to primary atypical pneumonia 
in January 1946, catarrhal fever in February 1946, and 
subsequent continued infection, which was probably persistent 
cellulitis.  

Dr. Bobrowitz noted that 1 1/2 years later, lung markings were 
shown on the veteran's final X-rays prior to discharge from 
active service.  The doctor opined, "These markings, 
especially in the light of this medical history, are specific 
for chronic bronchitis and bronchiectasis.  Pneumonia is the 
most common cause or antecedent illness for the development 
of bronchiectasis."  The doctor noted that post-service 
complaints of chronic cough and other symptoms are 
characteristic of chronic bronchitis and bronchiectasis.  The 
doctor noted the 1976 hospitalization for pulmonary embolism 
and also noted that the veteran quit smoking at that time.  
The doctor cited a treatise that notes that the incidence of 
lung cancer among smokers who have quit smoking dropped, and 
after 15 years, approached the level of incidence of lung 
cancer for nonsmokers.  The doctor noted that mustard gas was 
a known carcinogen.  He concluded with this: "It is my 
opinion that this chronic lung condition compromised his 
tolerance of the lung cancer, accentuating the symptomatology 
and functional impairment and probably hastened his death."  

In a September 1994 rating decision, the RO denied service 
connection for the cause of the veteran's death and denied 
entitlement to Chapter 35 benefits on the basis that there 
was no credible evidence that the veteran had been exposed to 
mustard gas.

In June 1995, Dr. Bobrowitz reported that VA's rejection was 
based on erroneous analysis.  The doctor said that mustard 
gas exposure was assumed based on statements of the widow.  
The doctor further asserted, however, that the medical 
opinion on the etiology of the lung disease was based upon 
review of the SMRs and was valid whether or not there was 
mustard gas exposure.  The doctor explained that the veteran 
was exposed to "some causative factor," which caused the 
increased lung markings that are significant and specific for 
chronic bronchitis and bronchiectasis.  Further, the doctor 
felt that the condition had "compromised his toleration of 
the lung cancer, accentuating the symptomatology and 
functional impairment, and probably hastened his death."  

In November 1995, the appellant submitted additional articles 
on lung disease.  She also submitted a September 1995 letter 
from the Department of Defense that reflects that NRL had no 
record of exposure to mustard gas for the veteran.  The 
letter also notes that no testing was done at Bainbridge NTC.  

The appellant submitted a copy of VA Circular 21-91-7 
(September 1992), that notes that the early symptoms of 
mustard gas exposure include burning, itching, nausea, and 
vomiting with upper respiratory lesions, hacking cough, 
congestion, and severe swelling of the conjunctiva and 
eyelids.  The report notes that mustard gas testing was 
conducted at NRL between August 1943 and October 1945, and 
that most subjects tested had full-body exposure in a gas 
chamber. 

In March 1996, Hans Abeles, M.D., of Jacobi Medical Center, 
reported on the case.  Dr. Abeles noted a review of the 
medical records, the veteran's military service, and post 
service medical history.  Dr. Abeles reported that the 
veteran died on August [redacted], 1992 of cancer of the lung with 
metastasis.  Dr. Able noted the known association between 
lung cancer and mustard gas exposure and opined, "Beyond 
this, whatever the agent might have been that caused [the 
veteran's] in-service diseases, it is evident that he entered 
the service with a normal chest x-ray and left the service 
with an x-ray indicative of an irreversible lung condition, 
chronic bronchitis.  His post-service medical history further 
supports this diagnosis."  The doctor attributed the 
hastening of the veteran's death to his chronic lung disease.

In April 1996, the appellant testified before an RO hearing 
officer that she met the veteran in December 1945 and married 
him in 1949.  She noticed that during the time that he was on 
active duty he often had nosebleeds and colds.  She testified 
that he had been given penicillin and was told that he was 
cured but his symptoms persisted.  She recalled that about 
five years after they were married a doctor cauterized the 
veteran's nose, which stopped the nosebleeds for awhile, but 
that he always had colds for the rest of his life.  She 
recalled that a Dr. Weinstein first noted bronchitis about 36 
years earlier and that pleurisy was found in 1969.  She 
testified that after they had been married for a couple 
years, the veteran told her that he had been sworn to secrecy 
concerning some gas chamber tests and that he had been a 
participant. 

At the hearing, the appellant submitted two lay witness 
statements from the veteran's children who recalled the 
veteran's chronic coughing throughout their childhood.

In May 1996, a VA physician reported a review of the medical 
records of the case and noted that the veteran had a 70 pack 
per year smoking history, wheezing during a 1976 
hospitalization, an absence of any crackling or digital 
clubbing in 1976, and a negative chest X-ray in 1976.  The 
physician concluded that there was no chest X-ray abnormality 
in 1976; the absence of clubbing or crackling suggested no 
bronchiectasis at that time; there was an increased risk for 
lung cancer based on the veteran's 70 pack per year history 
of tobacco use; and, that there was clinical evidence of 
obstructive airway disease.

In November 1996, Dr. Bobrowitz reviewed the May 1996 VA 
medical opinion, the hearing transcript, and the statement of 
the case issued in July 1996.  Dr. Bobrowitz expressed 
disagreement with the conclusion of the VA examiner who found 
no evidence of bronchiectasis.  Dr. Bobrowitz noted that 
perfusion defects and other symptoms reported in 1976 were, 
in fact, evidence for bronchiectasis and further noted that 
the 1976 negative X-ray report could have been due to a 
number of factors including individual interpretation.  The 
doctor also noted that the VA examiner appeared to rely on 
the single negative 1976 X-ray to refute two previous 
positive in-service X-rays and other in-service symptoms, and 
questioned the RO's conclusion that there was no evidence of 
bronchiectasis during the 1976 hospitalization.  The doctor 
noted that 60 years of relevant experience had taught that 
there was wide variation in bronchiectasis symptoms among 
individuals and that a total clinical picture is necessary to 
arrive at a conclusion.  The doctor also noted that the 
absence of clubbing and crackling does not rule out 
bronchiectasis, quoting the Merck Manual as authority for 
that position.  

Dr. Bobrowitz also noted that the VA physician had raised the 
question of the etiology of the veteran's COPD by implying 
that it was related to his smoking.  Dr. Bobrowitz noted that 
this would be improbable since the 1947 X-rays showed 
increased lung markings, which would be hard to attribute to 
smoking, given that the veteran had recently had pneumonia 
and other respiratory infection.  Dr. Bobrowitz expressed a 
specific opinion that the veteran's bronchiectasis was not a 
direct cause of death but was a contributory cause of death.  
The doctor reiterated that, "Some agent, bacterial, chemical, 
or unknown, was responsible for the veteran's initial and 
subsequent illnesses, all of which occurred while he was in 
the service."

In October 1997, the RO issued a supplemental statement of 
the case continuing the denial of the claim on the basis that 
the evidence failed to show exposure to mustard gas, the in-
service lung condition was acute and transitory and 
apparently resolved without residuals, and that the evidence 
did not demonstrate a relationship between active service and 
post-service lung disabilities. 

In April 2000, the appellant testified before the undersigned 
member of the Board that she recalled that the veteran had 
problem with pneumonia and nosebleeds during and since active 
service.  She said that after active service the veteran 
attended school and then went into the delicatessen business 
where he remained for the rest of his active life.  He took 
over-the-counter medication for his cough and seemed to 
distrust doctors.  She recalled that the veteran had 8 to 10 
upper respiratory infections per year post-service.  She 
testified that the veteran had once seen the children's 
pediatrician in Queens, but that the doctor was deceased.   
She recalled that the veteran once told her that he had been 
a guinea pig for a gas experiment during active service.  H. 
D. testified that the 1976 hospital report does seem to 
contain evidence of bronchiectasis, as noted in the Merck 
Manual.

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from disease or 
injury incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a) (1999).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1) (1999).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  See 38 C.F.R. 
§ 3.312(c)(3) (1999).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (1999). 

The Board notes that at the time of the veteran's death, 
service connection had not been established for any non-
dental disorder.  Although there is no terminal hospital 
report or autopsy report of record, the medical evidence 
indicates that the principle cause of death was metastatic 
lung cancer that had its onset in 1991.  This fact does not 
appear to be in dispute.  

There is medical evidence that the veteran suffered from a 
chronic lung disease and that this condition was a 
contributory cause of his death.  Specifically, two private 
doctors, Bobrowitz and Abeles, have essentially opined that 
the veteran had an obstructive airway disease that 
substantially hastened death by lessening his resistance to 
the fatal lung cancer.  In May 1996, a VA physician noted the 
existence of a chronic obstructive airway disease but did not 
comment on its etiology or whether it combined with lung 
cancer to cause death.  There being no dispute among the 
medical professionals concerning whether a chronic lung 
disease hastened the veteran's death, the Board finds that 
the requirement of 38 C.F.R. § 3.312(c) is met, that is, a 
chronic obstructive airway disease contributed substantially 
or materially; that it combined to cause death.  

The crux of the case, then, is whether the chronic lung 
condition that contributed to death was "service-connected" 
that is, whether it was incurred in or aggravated by active 
service.  This is discussed below.

The veteran's SMRs indicate that he was normal at the time of 
entry into active service.  There being no conflicting 
evidence on this point, the Board finds that the veteran did 
not have any preexisting lung condition that might have been 
aggravated during active service.  Therefore, the only 
remaining issue is whether a chronic debilitating lung 
disease was incurred in active service.  

The record contains two favorable medical opinions that 
address whether a chronic lung condition was incurred in 
active service.  Dr. Bobrowitz reported that the veteran's 
SMRs clearly signaled the onset of a chronic lung disease, 
possibly bronchiectasis or chronic bronchitis.  The Board 
notes that Dr. Bobrowitz' opinion appears to be based on 
correct facts as shown in the claims file.  The Board notes 
that Dr. Bobrowitz carefully crafted the medical opinions to 
reflect that any medical conclusion did not rest on assumed 
exposure to mustard gas but rather on the total picture of 
all the symptoms documented in the SMRs.  The Board is 
willing to accept Dr. Bobrowitz' opinion on this basis.

Dr. Abeles is also of the opinion that the SMRs show that the 
veteran left active service with an acquired irreversible 
chronic lung condition, whether or not he was exposed to 
mustard gas.  Dr. Abeles opined that the lung disease 
acquired during service was chronic bronchitis.  Whether or 
not the chronic lung disease shown at the time of discharge 
was chronic bronchitis, the Board notes that the doctor felt 
certain that some chronic lung condition was acquired during 
active service.  

However speculative the two private medical opinions might be 
on the exact diagnosis of any chronic lung disease, both 
opinions do indicate that the veteran's chronic lung disease 
began during active service.  Furthermore, both doctors agree 
that the lung disease that began during active service was 
not dependent on exposure to mustard gas, and that it was 
clinically evidenced by the SMRs, especially the increased 
lung markings shown on the September 1947 chest X-rays.  
Thus, the Board notes that the two private medical opinions 
are factually based and will therefore be accorded 
substantial weight.

The May 1996 VA medical opinion notes evidence of a chronic 
obstructive airway disease.  Thus, the VA examiner agreed 
with the private doctors on this point; however, the VA 
physician felt strongly that the veteran did not have 
bronchiectasis during the 1976 hospitalization.  In this 
respect, the VA physician disagreed with Dr. Bobrowitz, who 
found that the veteran did have bronchiectasis at that time.  
The Board need not resolve that dispute, because whether or 
not the veteran had bronchiectasis in 1976 is not the real 
issue; rather, the Board must determine whether any lung 
disease that contributed to the veteran's death was incurred 
in active service.  The VA examiner simply agreed that there 
was evidence of an obstructive airway disease and did not 
address when it might have arisen or what might have caused 
it.  The VA examiner did imply that the veteran's lung cancer 
might be related to his smoking; however, the issue here is 
not what caused the fatal lung cancer itself, but rather the 
etiology of other chronic lung disease that contributed to 
the veteran's death.  Because the VA examiner did not 
directly address that issue, the Board cannot say that the 
May 1996 VA medical opinion weighs against finding that a 
chronic lung condition began during active service.

It is clear that the appellant feels that the veteran's death 
was related to his active service; however, the burden of 
submitting competent medical evidence may not be met merely 
by presenting lay assertions or testimony, because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1993).  The 
Board notes that the appellant, as a lay person, is not 
competent to give an opinion regarding medical causation or 
diagnosis, and her statements on such matters cannot be used 
to establish a causal connection between the veteran's active 
service and any chronic lung disease that contributed to his 
death.  

After consideration of all the evidence, including the 
appellant's testimony, the Board finds that two private 
doctors feel that a chronic lung disease began during active 
service and eventually combined with the fatal lung cancer to 
produce death.  No medical evidence has been submitted that 
argues persuasively to the contrary.  The evidence therefore 
favors the claim for service connection for the cause of the 
veteran's death.  The Board notes that the appellant's claim 
of entitlement to Chapter 35 benefits will be resolved with 
this decision. 


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

